DETAILED ACTION
The following is a Final Office action. In response to Examiner’s communication of 10/29/20, Applicant, on 1/29/21, amended claims 1, 3, 4, 10, 11, 13, 14, and 20, and cancelled claims 2, 7, 8m 12, 17, and 18. Claims 1, 3-6, 9-11, 13-16, and 19-20 are pending in this application and has been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant has not yet filed an Information Disclosure Statement. As such, No IDS has yet been considered.

Drawings
The corrected drawings are accepted as filed on 1/29/2021.

Response to Amendment
Applicant’s amendments are acknowledged.
Revised 35 USC § 101 rejections of claims 1, 3-6, 9-11, 13-16, and 19-20 regarding abstract ideas are applied in light of Applicant’s amendments and explanations.
New 35 USC § 103 rejections of claims 1, 3-6, 9-11, 13-16, and 19-20 are applied in light of Applicant’s amendments and explanations

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 9-11, 13-16, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 11, 13-16, and 19-20 are directed to a process, and claims 1, 3-6, 9, and 10 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “the part data having at least one of internal part data and external part data,” “setting or adjusting an initial price,” “segmenting parts into unique competitive segments using a segmentation logic,” “applying a pricing rule to set a target price for at least one of an individual part, a parts segment, and all parts,” “creating a guidance line for a segment, wherein the guidance line comprises current or target price positions for individual parts,” “shifting the guidance line for a segment according to the pricing rule to create a shifted guidance line,” “establishing the target prices for a segment according to the shifted guidance line,” “implementing a control framework establishing a tolerance band of maximum pricing deviation from the target price,” “wherein pricing is performed on a country specific basis,” “wherein the control framework tolerance band sets a maximum price deviation for an individual part across multiple countries,” “automatically and continuously implementing a feedback loop for running additional simulations updating individual country pricing based on pricing results across all countries,” “generating a report for presenting the financial impact of the pricing,” and “creating a rule book file defining parameters used in the pricing, wherein the rule book file comprises a pricing algorithm performed in a pricing simulation.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements of: “A non-transitory computer-readable medium for pricing parts, comprising instructions stored thereon, that, when executed on a processor, perform the steps of: accessing part data stored in a database,” (computer system with computer processor, memory, and computer executable code). Additionally, independent claim 11 recites substantially similar additional elements. Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying 
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Number [0018]). The recited computer elements and functions that are applied to the abstract idea in the claims are “A non-transitory computer-readable medium for pricing parts, comprising instructions stored thereon, that, when executed on a processor, perform the steps of: accessing part data stored in a database,” (computer system with computer processor, memory, and computer executable code). Additionally, independent claim 11 recites substantially similar additional elements.  For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 3-6, 9, 10, 13-16, and 19-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than 
Regarding claims 1, 3-6, 9, and 10 the claims are directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0018]).
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made
Claims 1, 3, 4, 9-11, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2008/0126264 to Tellefsen et al. (hereafter referred to as Tellefsen) in view of U.S. Patent Application Publication Number 2010/0332355 to Lopez et al. (hereafter referred to as Lopez).
a.	As per claim 1, Tellefsen teaches:
A non-transitory computer-readable medium for pricing parts, comprising instructions stored thereon, that, when executed on a processor, perform the steps of: (Paragraph Number [0157] and FIG. 27B teaches an example of a block diagram for Computer System 2700. Attached to System Bus 2720 are a wide variety of subsystems.  Processor(s) 2722 (also referred to as central processing units, or CPUs) are coupled to storage devices, including Memory 2724.  Memory 2724 includes random access memory (RAM) and read-only memory (ROM).  As is well known in the art, ROM acts to transfer data and instructions uni-directionally to the CPU and RAM is used typically 
accessing part data stored in a database (Paragraph Number [0009] teaches product or segment price optimization relies heavily on the quality of the customer segmentation and the availability of accurate and complete sales data.  In this context, price optimization makes sense only (i) when price behavior within each customer segment is homogeneous and (ii) in the presence of data-rich environments where companies' sales data and their competitors' prices are readily available.  These conditions are met almost exclusively in business to consumer (hereinafter "B2C") markets such as retail, and are rarely encountered in B2B markets. Paragraph Number [0159] teaches computer storage products with a computer-readable medium that have computer code thereon for performing various computer-implemented operations).
the part data having at least one of internal part data and external part data (Paragraph Number [0023] teaches the optimization of product prices using business segmentation is useful in association with products.  The business is segmented into a plurality of selected segments.  Each segment includes a subset of products.  Segmenting utilizes fixed dimensions and variable dimensions.  Fixed dimensions include geography, sales region, market group, customer size, customer type, industry, and deal type.  Variable dimensions include customer class, product class, and deal class.  Product class includes measures and levels.  Measures includes volume, revenue, profit, margin, net price, purchase frequency, discount rates, compliance rates and customer behavior, and levels include quality and status. Paragraph Number [0024] teaches pricing power is 
setting or adjusting an initial price (Paragraph Number [0066] teaches deal guidance contains pricing objective prices, which include target price, approval price(s) and floor prices for each product in a segment.  It is calculated using the segments historical prices and the assigned pricing objective. Each pricing objective price (target, approval, and floor) may be defined as a percentile and when applied to a data set can be used to calculate price points.  An optimizer calculates the optimal deal guidance prices for each segment using the calculated pricing power, risk and objective. (See also Paragraph Numbers [0081] and [0104])).
segmenting parts into unique competitive segments using a segmentation logic (Paragraph Number [0078] teaches the Segment Selector 113 may define business segments.  Such selection of business segments may include analyzing pricing risks and pricing powers. Business segments may include logical collections of products.  Segment Selector 113 may provide the selected business segments to the Optimizer 114 for optimization.  In some embodiments, the business segments may be dynamic, with products shifting from one business segment to another as is needed.  For a typical business, 100s to 1000s of business segments may be identified.  Of course, the system may function with any number of business segments).
applying a pricing rule to set a target price for at least one of an individual part, a parts segment, and all parts (Paragraph Number [0065] teaches pricing objectives are defined using percentile values, which is a simple yet powerful way to set consistent 
creating a guidance line for a segment, wherein the guidance line comprises current or target price positions for individual parts (Paragraph Number [0065] teaches pricing objectives are defined using percentile values, which is a simple yet powerful way to set consistent targets in a segment with varying prices.  For example, a zero percentile may refer to the minimum price, 100 percentile may refer to the maximum price and 50 percentile may refer to the median price.  A green line may be defined as the accumulative set of price points from zero to 100%).
shifting the guidance line for a segment according to the pricing rule to create a shifted guidance line (Paragraph Number [0077]-[0078] teaches the Performance Tracker 112 may track performance of the price setting and negotiated deals.  Performance Tracker 112 may then provide feedback to the user 120.  Additionally, the Performance Tracker 112 may, in some embodiments, provide feedback for fine tuning future pricing optimizations. The Segment Selector 113 may define business segments.  Such selection of business segments may include analyzing pricing risks and pricing powers. Business segments may include logical collections of products.  Segment Selector 113 may provide the selected business segments to the Optimizer 114 for optimization.  In some embodiments, the business segments may be dynamic, with products shifting from one business segment to another as is needed.  For a typical business, 100s to 1000s of 
establishing the target prices for a segment according to the shifted guidance line (Paragraph Number [0080] teaches the Optimizer 114 may generate optimized pricing for the products within the business segment, relying upon the pricing objectives supplied by the Segment Selector 113.  Such optimization may be performed utilizing statistical analysis, rule based approaches, Nash equilibrium, or any other suitable optimization method).
implementing a control framework establishing a tolerance band of maximum pricing deviation from the target price (Paragraph Numbers [0066]-[0070] teaches deal guidance contains pricing objective prices, which include target price, approval price(s) and floor prices for each product in a segment.  It is calculated using the segments historical prices and the assigned pricing objective.  In some embodiments, each pricing objective price (target, approval, and floor) may be defined as a percentile and when applied to a data set can be used to calculate price points.  An optimizer calculates the optimal deal guidance prices for each segment using the calculated pricing power, risk and objective. The optimizer may output a list of target prices, approval prices and floor prices--one for each segment (and product.) One value of the present optimizing solution is the ability to apply different objectives to each business segment to manipulate product demand curves in different ways by applying target, approval and floor prices at different levels. A deal manager may guide sales representatives, using a number of analysis tools, to negotiate optimal prices. Additionally, the system may calculate a score for each line item based on the deal guidance and calculated a weighted deal score.  Either line score 
automatically adjusting target prices outside of the tolerance band according to the control framework to be within the tolerance band (Paragraph Numbers [0068]-[0070] teaches one value of the present optimizing solution is the ability to apply different objectives to each business segment to manipulate product demand curves in different ways by applying target, approval and floor prices at different levels. A deal manager may guide sales representatives, using a number of analysis tools, to negotiate optimal prices. Additionally, the system may calculate a score for each line item based on the deal guidance and calculated a weighted deal score.  Either line score or deal score can be used for approval routing. (See also Paragraph Numbers [0097]-[0098])).
generating a report for presenting the financial impact of the pricing (Paragraph Number [0076] teaches the Interface 111 may enable connectivity between the Pricing System 110 and the User 120.  In some embodiments, the Interface 111 may enable the User 120 to configure the Pricing System 110, and view the output of the Pricing System 110. Paragraph Number [0089] teaches results from the Pricing Power Engine 204 and Pricing Risk Engine 206 are received by the Pricing Objective Engine 208.  The Pricing Objective Engine 208 may utilize the pricing power score and the pricing risk score for a given business segment to generate pricing objectives for the business segment.  The business segment and pricing objectives are then output as the Business Segment with Pricing Objective Data 220).
creating a rule book file defining parameters used in the pricing (Paragraph Number [0148] and FIG. 25 is a simplified graphical representation illustrating a process 
wherein the rule book file comprises a pricing algorithm performed in a pricing simulation (Paragraph Number [0128] teaches the price optimization may be performed using the optimized business segment scheme discussed above.  In order to decide which algorithm to use or give the best fit, the optimization may run all of them and selects the best algorithm, i.e. the one that has the highest statistical significance vis-a-vis the cleansed data set.  All of the algorithms provided by the User 120 may be included to find the best fit given the actual data.  The User 120 may use any of the commonly used algorithms discussed above and/or the User 120 may provide preferred models based on the particular dataset in question. Paragraph Number [0138] teaches at step 2104, a 
Tellefsen teaches creating segments based upon geography (see Paragraph Number [0092]) but does not explicitly teach generating prices for a country which is taught by the following citations from Lopez:
wherein pricing is performed on a country specific basis (
Paragraph Number [0314] teaches a cost value (final price) can be calculated by an online 1stPricing or similar database, or offline database, or using some other database or web site, for one or a plurality of, or each, selected construction plan (or other) element (and/or parametric symbol), which may optionally advantageously include a price comparison for one or a plurality of, or each, selected construction product between different available manufacturers, distributors and/or other entities, individuals, systems and/or devices within a selected zip code, or nationally (i.e., not within any one or more particular zip codes, but within the country, state or other geographic region or area) in order that a user may optionally procure "the" best or most competitive price for one or a plurality of, or each, selected construction product, and a total (final) cost can then optionally but very advantageously automatically and virtually instantaneously be calculated by the same database (typically within from about 5 to about 15 seconds) for an entire set of construction elements (all of the selected parametric symbols). (See also Paragraph Number [0361])).
and wherein the control framework tolerance band sets a maximum price deviation for an individual part across multiple countries (Paragraph Number [0314] teaches other types of prices, such as an "average" price/cost or a "general" price/cost (or any other type of a price/cost) for a construction plan (or other) element or parametric symbol, or both, in a particular geographic region or area, or nationally, and/or the like, may additionally or alternatively be procured by a user.  The systems and methods of the present invention work using any type and/or source of pricing (and/or "green") databases, regardless of the source of the databases, and regardless of the type of price and/or "green" information desired, required or procured.  Advantageously, a price schedule that includes the foregoing costs can then optionally automatically, manually or otherwise, and virtually instantaneously be created (typically within about 1 to about 13 seconds) by the online 1stPricing database (or a different database), and then the price schedule advantageously can optionally, but preferably, be inset directly into the building (or other) plans by the plug-in (add-on) computer software code, so that the building plans themselves advantageously can optionally include one or a plurality of, or each, selected parametric symbol and/or construction plan (or other) element, as well as a final price schedule for all such parametric symbols and/or construction plan (or other) elements).
automatically and continuously implementing a feedback loop for running additional simulations updating individual country pricing based on pricing results across all countries (Paragraph Number [0314] teaches a cost value (final price) can be calculated by an online 1stPricing or similar database, or offline database, or using some other database or web site, for one or a plurality of, or each, selected construction plan (or 
Both Tellefsen and Lopez are directed to price optimization systems. Tellefsen discloses creating segments based upon geography. Lopez improves upon Tellefsen by disclosing generating prices for a country. One of ordinary skill in the art would be motivated to further include generating prices for a country, to efficiently modify prices that are based upon local economies and currencies.
b.	As per claim 11, claim 11 recites a method that is substantially similar to the method performed by the system found in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
c.	As per claims 3 and 13, the combination of Tellefsen and Lopez teaches each of the claim limitations of claims 1 and 11 respectively.
In addition, Tellefsen teaches:
wherein the guidance line for a segment maintains a constant shape when shifted. (Paragraph Number [0154] and FIG. 26B teaches a graphical representation illustrating the ability to shape price distribution curves through increasing average sales price, shown generally at 2620.  Again, Sale Quantity Axis 2310, Pricing Axis 2320 and Historic Product Demand Curve 2330 may be seen.  The increase in the average sales price is indicated by 2621 may shift Historic Product Demand Curve 2330 to conform to Modified Demand Curve 2623 with an increased average price. Paragraph Number [0148] and FIG. 25 teaches a simplified graphical representation illustrating a process for applying pricing objectives to each segment including plotting price percentile against pricing objectives, shown generally at 2500.  This diagram is intended to be exemplary in 
d.	As per claims 4 and 14, the combination of Tellefsen and Lopez teaches each of the claim limitations of claims 1 and 11 respectively.
In addition, Tellefsen teaches:
wherein the tolerance band differs by segment. 
e.	As per claims 9 and 19, the combination of Tellefsen and Lopez teaches each of the claim limitations of claims 1 and 11 respectively.
In addition, Tellefsen teaches:
wherein the internal data comprises at least one of sales, price, cost, age, supplier, vehicle application, exterior dimensions, weight, and technical features and characteristics (Paragraph Number [0023] teaches the optimization of product prices using business segmentation is useful in association with products.  The business is segmented into a plurality of selected segments.  Each segment includes a subset of products.  Segmenting utilizes fixed dimensions and variable dimensions.  Fixed dimensions include geography, sales region, market group, customer size, customer type, industry, and deal type.  Variable dimensions include customer class, product class, and deal class.  Product class includes measures and levels.  Measures includes volume, revenue, profit, margin, net price, purchase frequency, discount rates, compliance rates and customer behavior, and levels include quality and status).
and wherein the external data comprises at least one of competitor prices, peer prices, market share, and variables describing a level of competition (Paragraph Number [0024] teaches pricing power is computed for each segment. The pricing power is an ability to alter pricing of the products within the segment.  Pricing power includes analyzing price variance, win rates, price yields and competitor pricing).
f.	As per claims 10 and 20, the combination of Tellefsen and Lopez teaches each of the claim limitations of claims 1 and 11 respectively.
In addition, Tellefsen teaches:
further comprising displaying the guidance line through a user interface, wherein the guidance line display provides visualization of a relationship between two or more of parts, prices, costs, and competition (Paragraph Number [0076] teaches the Interface 111 may enable connectivity between the Pricing System 110 and the User 120.  In some embodiments, the Interface 111 may enable the User 120 to configure the Pricing System 110, and view the output of the Pricing System 110. Paragraph Number [0089] teaches results from the Pricing Power Engine 204 and Pricing Risk Engine 206 are received by the Pricing Objective Engine 208.  The Pricing Objective Engine 208 may utilize the pricing power score and the pricing risk score for a given business segment to generate pricing objectives for the business segment.  The business segment and pricing objectives are then output as the Business Segment with Pricing Objective Data 220. Paragraph Number [0065] teaches pricing objectives are defined using percentile values, which is a simple yet powerful way to set consistent targets in a segment with varying prices.  For example, a zero percentile may refer to the minimum price, 100 percentile may refer to the maximum price and 50 percentile may refer to the median price.  A green line may be defined as the accumulative set of price points from zero to 100%. (See also Paragraph Number [0147] and Fig. 24 which provide for a graphical representation of a relationship between product and price)).
and wherein the guidance line is manipulatable by the user interface (Paragraph Number [0076] teaches the Interface 111 may enable connectivity between the Pricing System 110 and the User 120.  In some embodiments, the Interface 111 may enable the User 120 to configure the Pricing System 110, and view the output of the Pricing System 110. [0089] Results from the Pricing Power Engine 204 and Pricing Risk Engine 206 are .
Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2008/0126264 to Tellefsen et al. (hereafter referred to as Tellefsen) in view of U.S. Patent Application Publication Number 2010/0332355 to Lopez et al. (hereafter referred to as Lopez) and in further view of U.S. Patent Application Publication Number 2013/0159065 to Fawcett et al. (hereafter referred to as Fawcett).
a.	As per claims 5 and 15, the combination of Tellefsen and Lopez teaches each of the claim limitations of claims 1 and 11 respectively.
In addition, Tellefsen teaches:
and applying a reconciliation algorithm for each part to identify a final segment (Paragraph Numbers [0131]-[0134] and FIG. 19 teaches a flowchart illustrating a method for reconciling optimized prices optimized price guidance for use in a business to business price optimization system, shown generally at step 1406.  The process begins from step 1404 of FIG. 14.  The process then proceeds to step 1902 where competitive behavior is provided. It may also be important to provide optimization goals and constraints in any optimization scheme.  The User 120 may decide to optimize for profit, sales or volume maximization.  Once the optimization goal is selected, optimization constraints may be set.  The User 120 may set the constraints in conformance with the particular business objectives as discussed above. The User 120 may choose to constrain the following factors: maximum price increase, maximum price decrease for a business 
Tellefsen teaches reconciling optimized prices but does not explicitly teach utilizing sell-in and sell-out scoring algorithms to determine segments which is taught by the following citations from Fawcett:
further comprising applying a sell-in scoring algorithm to each part to identify a sell-in segment (Paragraph Number [0038] teaches a flow chart of example strategy discount logic is shown.  Thus, FIG. 6 shows the logic for a computerized tracking tool and/or, e.g., a manufacturer computer such as the manufacturer computer 12 to determine whether to apply a strategy discount to the account of the seller based at least in part on determining whether at least one strategy metric has been satisfied by a seller of goods.  Thus, beginning with block 64, the logic establishes a collaboration planning discount based on, e.g., a predetermined agreement between a manufacturer and retail seller/vendor in accordance with present principles where the metric is related to providing at least one sales forecast.  Moving to decision diamond 66, the logic determines whether a seller/vendor's sales forecasts have been provided to the manufacturer.  If they have not, the logic ends.  However, if the logic determines that 
applying a sell-out scoring algorithm to each part to identify a sell-out segment (Paragraph Number [0039] teaches a flow chart of example strategy discount logic is shown.  Thus, FIG. 7 shows the logic for a computerized tracking tool and/or, e.g., a manufacturer computer such as the manufacturer computer 12 to determine whether to apply a strategy discount to the account of the seller based at least in part on determining whether at least one strategy metric has been satisfied by a seller of goods.  Thus, beginning with block 70, the logic establishes a point of sale (POS) sell-out data discount based on, e.g., a predetermined agreement between a manufacturer and retail seller/vendor in accordance with present principles where the metric is related to compliant sales.  Moving to decision diamond 72, the logic determines whether compliant sales data has been received by the manufacturer.  If the data has not been received, the logic ends.  However, if the logic determines that the data has been received, the logic proceeds to block 74 where a discount is applied only to the compliant sales of a seller's account).
Both the combination of Tellefsen and Lopez and Fawcett are directed to price optimization systems. The combination of Tellefsen and Lopez discloses reconciling optimized prices for products. Fawcett improves upon the combination of Tellefsen and Lopez by disclosing utilizing sell-in and sell-out scoring algorithms to determine 
b.	As per claims 6 and 16, the combination of Tellefsen, Lopez, and Fawcett teaches each of the claim limitations of claims 1 and 5, and 11 and 15 respectively.
In addition, Tellefsen teaches:
further comprising applying a special parts filter to separate special parts from a remaining parts pool for segmentation (Paragraph Number [0142] teaches by comparing the level of power of a business segment to its pricing risk the pricing objectives may be determined.  Pricing Objective 2210 may be seen.  When the business segment has a High Power Score 2222 and a Low Risk Score 2236, the pricing objectives may include Aggressive Increase of Pricing 2212.  Aggressive Increase of Pricing 2212 may include increasing all levels of the business segment substantially in order to capitalize on the business' strong pricing situation).


Response to Argument
Applicants arguments filed 1/29/2021 have been fully considered but they are not fully persuasive.
Applicant argues that the claims are not directed to an abstract idea similar to an abstract idea recognized by the courts and should be eligible under steps 2A and 2B of the Alice analysis. (See Applicant’s Remarks, 1/29/2021, pgs. 10-15). Examiner respectfully disagrees. The claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The steps are then encapsulated into a particular technological environment by executing these steps upon a computer processor and utilizing features such as user interface. However, sending and receiving of information over a network and execution of algorithms on a computer are utilized only to facilitate the abstract concepts (i.e. applying pricing rules, establishing target prices, generating reports, etc.). As such, Examiner asserts that the implementation of the abstract concepts recited by the claims utilize computer technology in a way that is considered to be generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 1/29/2021, pgs. 16-20). Examiner respectfully disagrees. Examiner notes that new citations from the previously cited references have been applied to the newly presented claim limitations as indicated in the above in the 35 new USC 103 rejection. As such, Applicant’s arguments directed towards the 35 USC 102 rejection are moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the 35 USC 103 rejection presented above

Conclusion
Applicant’s amendments to the claims necessitated the new grounds of rejection presented above. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624